            Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 1 of 17




         PAUL G. TAGGART, ESQ.
     1
         Nevada State Bar No. 6136
 2       DAVID H. RIGDON, ESQ.
         Nevada State Bar No. 13567
 3       TAGGART & TAGGART, LTD.
         108 North Minnesota Street
 4       Carson City, Nevada 89703
         (775)882-9900 Telephone
                        —




 5
         Pau1lega1tnt. corn
 6       Daegaltnt.com
         Attorneys for City of Femley
 7

 8                                         UNITED STATES DISTRICT COURT
                                                DISTRICT OF NEVADA
 9

10        CITY OF FERNLEY, a political subdivision of
          the State of Nevada,                                  Case Number:
11
                              Plaintiff,
12
          vs.
13                                                             COMPLAINT FOR DECLARATORY AND
          ERNEST A. CONANT, Regional Director,                       INJUNCTIVE RELIEF
14        UNITED STATES BUREAU OF
          RECLAMATION; UNITED STATES
15        BUREAU OF RECLAMATION,
16                            Defendants.
17

18
                                                      INTRODUCTION
19

20              1.      This action seeks review of a decision by the United States Bureau of Reclamation

21       (“BOR”) to approve the Record of Decision (“ROD”) for the Truckee Canal Extraordinary

22       Maintenance Project being constructed to address safety concerns along the Truckee Canal (“Canal”)

23       which is an integral part of the Newlands Project, in western Nevada.

24              2.     Plaintiff seeks declaratory and injunctive relief under the Administrative Procedure Act

25       (“APA”), 5 U.S.C. §702 and §706(2)(A), and judicial review under the National Environmental Policy

26       Act (“NEPA”), 42 U.S.C. §4332.

27

28
            Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 2 of 17




     1            3.      Defendant BOR has acted arbitrarily, capriciously, and not in accordance with NEPA
 2       by issuing a Final Environmental Impact Statement (“FEIS”) and a ROD which approves a project to
 3       place a non-permeable liner within the Canal thereby cutting off the historical recharge that the canal
 4       has provided to the Femley groundwater aquifer.
 5                4.      The BOR violated NEPA by failing to fully consider: (1) viable alternatives to the
 6       proposed project that will accomplish the project’s stated purpose without cutting off the recharge, (2)
 7       the full environmental impacts of the proposed project including, without limitation, impacts to
 8       groundwater levels, the City of Femley municipal water system, and domestic wells, and (3) potential
 9       mitigation measures that could be employed by BOR to offset or lessen said impacts.
10
                                             JURISDICTION AND VENUE
11

12               5.       Subject matter jurisdiction over this claim is conferred by 28 U.S.C     §   1331 (federal
13       question), 5 U.S.C. §702 (APA right of review), 2$ U.S.C.     §   2201 (declaratory relief), and 2$ U.S.C.

14       §2202 (injunctive relief).

15               6.       An actual, justiciable controversy exists between plaintiffs and defendants within the

16       meaning of 28 U.S.C §2201.

17               7.       Plaintiffs are challenging a final agency action as defined by the APA at 5 U.S.C

18       §551(13) and 5 U.S.C §704.

19               8.       Venue is proper in the United States District Court of Nevada pursuant to 28 U.S.C.

20       §1391(e) because: (1) Defendant BOR maintains a field office located in this district, in Carson City,

21       Nevada; (2) the Tmckee Canal, which is the subject of this action, is located wholly within this district;

22       (3) a substantial portion of the events surrounding the development of the EElS occurred within this

23       district; and (4) Plaintiff is a political subdivision of the State of Nevada whose boundaries lie wholly

24       within this district.

25               I/I

26               /1/

27               /1/

28


                                                             -7-
            Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 3 of 17




     1                                                   PARTIES

 2               9.      Plaintiff, the City of Femley (“Fernley”), a political subdivision of the State of Nevada,

 3       is a community of over 20,000 residents and various commercial and industrial businesses located in

 4       northern Lyon County, Nevada that operates a municipal water system.

 5               10.     Defendant, Ernest A. Conant, is Regional Director for the California-Great Basin

 6       Region of the BOR, whose main office is in Sacramento, California. In his capacity as Regional

 7       Director, Mr. Conant was responsible for approving the final ROD approving the FEIS and authorizing

 8       the BOR to move forward with the preferred alternative (lining the canal).

 9               11.     Defendant BOR is an agency within the United States Department of the Interior and is

10       the owner and operator of both the Truckee Canal and the overall Newlands Project.

11                                             FACTUAL BACKGROUND

12               12.     The development of the Newlands Project was authorized pursuant to Sections 2 and 4

13       of the Reclamation Act of 1902 (currently codified at 43 U.S.C.    § 411, 419, 461).
14               13.     An integral part of the Newlands Project was the construction of the Truckee Canal,

15       which conveys water from a diversion point located on the Truckee River (Derby Dam) to the Lahontan

16       Reservoir located along the Carson River.

17               14.    The stated purpose of the Newlands Project was to provide a reliable source of water

18       for the irrigation of desert lands and the establishment of towns and cities within the project area.

19               15.    The construction of the Truckee Canal was completed in or around 1905.

20               16.    At the time it was authorized and constructed the Truckee Canal was intended to be a

21       permanent facility and has remained in continuous operation for more than 115 years.

22               17.    In accordance with the stated purpose of the Newland Project to establish cities and

23       towns within the project area the Town of Fernley was established immediately adjacent to the Truckee

24       Canal in or around 1905, at roughly the same time as the completion of the canal.

25               18.    Where the Truckee Canal traverses through Femley, it was constructed and has been

26       maintained for the entirety of its existence as an unlined, open earthen ditch.

27              II!

28


                                                             --
           Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 4 of 17




 1            19.   The rights to the waters of the Truckee River, including the water diverted to the

 2   Newlands Project via the Truckee Canal, were formally adjudicated in a ruling commonly known as

 3   the Orr Ditch decree (United States v. Orr Ditch Water Co., et cii, In Equity Docket No. A3 (D. Nev.

 4    September 8, 1944)).

 5            20.   The Orr Ditch court recognized and affirmed the Newlands Project diversions from the

 6   Truckee River under Claim No. 3 on pp. 10-1 1 of the Final Decree under the heading “DERBY DAM

 7   AND TRUCKEE CANAL.”

 8            21.   The Orr Ditch decree authorized the diversion of 1,500 cubic feet/second of water

 9   through the Truckee Canal for the purpose of, among other things, “supplying the inhabitants of cities

10   and towns on the project and for domestic and other purposes.”

11            22.   The Newlands Project was a success, drawing settlers to the new Town of Femley.

12            23.   As the settlement grew, the primary source of non-irrigation water to supply the

13   residents and businesses that were enticed by the federal government to settle in Femley were domestic,

14   commercial, and municipal groundwater wells.

15            24.   In 1973, in conjunction with the Nevada State Engineer, the United States Geological

16   Survey (“USGS”) issued Reconnaissance Series Report No. 57 appraising the ground water resources

17   of the basins adjoining the Truckee River, including the Fernley area.

18            25.   The 1973 USGS report noted that “The Truckee Canal supplies nearly all of the [ground

19   water] inflow to the [Femley] area” and that “The Femley Area is estimated to have less than 1,000

20   acre-feet per year of local [ground water] supply.   .   .   but has a substantial supply of imported water via

21   the Truckee Canal.”

22            26.   On December 30, 1977, the Nevada State Engineer issued Order No. 699 designating

23   an approximately 120 square mile area of land as the Femley Area Ground Water Basin (Basin 076).

24           27.    femley is located within Basin 076.

25           28.    In 1985, the USGS published a “Revised Water Budget for the Femley Area, West

26   Central Nevada, 1979” (“Revised Budget”).

27   /1/

2$


                                                          -4-
            Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 5 of 17




     1            29.    The Revised Budget estimated the natural recharge in the Femley basin at 600 acre-feet

 2       per year, but noted that an additional 18,000 acre-feet per year of water seeps into the local aquifer

 3       from the unlined Truckee Canal.

 4                30.    In reliance on the USGS water budgets and the seepage from the Truckee Canal, the

 5       Nevada State Engineer has issued more than 11,500 acre-feet per year of ground water permits in the

 6       Femley basin including approximately 8,900 acre-feet per year of permits for municipal water.

 7                31.    In addition to the ground water permits issued by the Nevada State Engineer, several

 8       hundred domestic wells have been drilled to supply water to homes within the Fernley area that do not

 9       have access to the Femley municipal water system or any reliable alternative source of water.

10                32.   Because the natural perennial yield of the basin is estimated to be just 600 acre-feet per

11       year, the users of ground water within Femley, including the Femley municipal water system, are

12       utterly reliant on seepage from the canal to keep the aquifer recharged and in a healthy condition.

13                33.   On or about January 5, 2008, the north embankment of the Truckee Canal breached after

14       a storm event causing flooding damage to approximately 590 homes located within F emley.

15                34.   The breach was repaired in February 200$ and the Truckee Canal resumed operation in

16       March2008.

17                35.   To avoid the risk of future breaches, since March 2008 the Truckee Canal has been

18       operating under flow restrictions that limit the amount of water that can be transported through the

19       Canal.

20                36.   Upon information and belief, the current flow restrictions have not resulted in, or been

21       the cause of, any reductions in the quantity of water delivered to irrigators within the Newlands Project.

22                37.   After the 2008 Canal breach, the BOR, together with the Truckee Carson Irrigation

23       District (“TCID”) who operates the Canal under a contract with BOR, completed several studies to

24       identify areas of the Canal requiring repair and maintenance to address safety concerns.

25                38.   Femley actively participated as a stakeholder in the studies conducted by BOR.

26                39.   The studies specifically identified improving canal safety and ensuring the reliability of

27       deliveries as the two main purposes of any repair and maintenance project.

28


                                                             -5-
            Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 6 of 17




     1           40.     The studies identified several alternative methods that could be used to meet the goals

 2       of the project, including rebuilding certain sections of the embankment, installing a cutoff wall (cement,

 3       sheet metal, or vinyl) within the existing embankment, installing an impermeable lining withing the

 4       Canal, or maintaining the flow restrictions on a permanent basis.

 5               41.    The studies identified that a potential impact of installing an impermeable lining within

 6       the Canal would be to severely restrict or eliminate entirely the historic recharge to the ground water

 7       aquifer that is relied on by Femley and its residents.

 8               42.    In 2012, scientists with the Desert Research Institute (“DRI”) developed a

 9       comprehensive ground water model for the Fernley/Wadsworth area that can be used to simulate: (1)

10       future ground water levels within the Fernley basin based on various actions and stresses to the aquifer,

11       (2) impacts of simulated ground water levels on F emley’s municipal wells, and (3) impacts of simulated

12       ground water levels on domestic wells in the femley area.

13              43.     The DRI ground water model was developed, in part, using funding from BOR and is

14       the best scientific tool available to study the significance and magnitude of impacts that various project

15       alternatives may have on ground water levels in the Fernley area.

16              44.     BOR has access to the DRI ground water model, employs staff who have the technical

17       expertise to interpret and evaluate model simulations and outputs, and has used the DRI model to

18       evaluate at least one other proposed project in the area    —   an aquifer storage and recovery project
19       previously proposed by F ernley.

20              45.     During the stakeholder workshops on the risk assessment and other studies that pre

21       dated the Environmental Impact Statement (“EIS”) process, F emley repeatedly requested the BOR

22       fully study and evaluate the impacts the various project alternatives will have on the ground water

23       aquifer using the DRI ground water model.

24              46.     BOR responded to Fernley’s request by stating that it was premature and that the

25       appropriate time to use the DRI model to study potential impacts would be during the EIS process.

26              47.     Prior to initiating the EIS process, BOR undertook a Planning Study to formulate the

27       alternatives that would be forwarded through the EIS process for further study.

28
            Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 7 of 17




     1           48.    The Planning Study recommended seven alternatives based on three distinct conceptual

 2       ideas be forwarded for further study.

 3               49.    The three concepts identified in the Planning Study were (1) leaving the Truckee Canal

 4       as an open, unlined ditch and installing a cement/bentonite cutoff wall in the embankment to shore it

 5       up, (2) using the same concept as the first but installing a synthetic (vinyl) wall in place of a

 6       cement/bentonite one, and (3) lining the Canal.

 7               50.    On or about October 19, 2015, BOR published its Notice of Intent to prepare an EI$ for

 8       the Truckee Canal project.

 9              51.     After issuance of the Notice of Intent, Femley accepted BOR’s invitation to become a

10       cooperating agency with respect to the development of the EIS.

11              52.     From October 2015 through May 2016, BOR held scoping workshops with cooperating

12       agencies and stakeholders to develop the scope of the EIS.

13              53.     Femley actively participated in the scoping workshops.

14              54.     The scoping workshops identified key questions that would need to be studied and

15       evaluated in the EIS process including, among other things, “[h]ow are aquifers within and surrounding

16       the Project Area affected by changes to the Trnckee Canal water height?” and “how would changes to

17       the Trnckee Canal water height affect water right owners?”

18              55.     The scoping report issued by BOR in May 2016 also stated that the above-described

19       issue statements “are not intended to be comprehensive or exhaustive” and that BOR “will continue to

20       work with other government agencies, tribal governments, and private and public stakeholders to refine

21       issues and alternatives throughout the course of the EIS process.”

22              56.     The scoping report also identified the sole purpose of the project “is to improve public

23       safety by reducing the risk of canal breach” and no mention was made that alternatives would be

24       selected and evaluated on any other basis (such as improving the efficiency of water deliveries or

25       reducing project diversions from the Truckee River).

26              57.     Specific comments that were provided to BOR during the scoping process included

27       “[p]lease consider that any lining will hurt groundwater recharge for all residents, municipal and

28


                                                           -7-
        Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 8 of 17




 1   commercial water supplies along the Truckee canal reach”, “I want to make sure that the impact to

 2   domestic well owners is considered with the options”, “[t]he EIS needs to fully analyze and consider

 3   the effects of each of the proposed alternatives on the F emley groundwater basin”, and “seepage from

 4   the Truckee Canal is a vital source of recharge to the groundwater aquifer that cannot be discontinued

 5   without negatively affecting the City’s groundwater rights.”

 6           58.    The comments provided at the public scoping meetings placed BOR on notice that the

 7   potential impacts of the project to F ernley’s ground water aquifer were a major environmental concern

 8   that needed to be fully analyzed and addressed in the EIS process.

 9           59.    After the scoping process was complete, BOR, with input from cooperating agencies

10   and stakeholders, developed a Corrective Action Study whose purpose was to “document corrective

11   action alternatives” to be studied in the EI$.

12           60.    The Corrective Action Study was published on or about July 2017.

13          61.     The Corrective Action Study identified ten alternatives for additional study including

14   (1) installing a full prism geomembrane/concrete cover lining, (2) installing a geomembrane/concrete

15   cover lining on the left (north) embankment only, (3) installing a full prism geomembrane/soil cover

16   lining, (4) installing an embankment cutoff wall, (5) embankment reconstruction, (6) check structure

17   replacement, (7) adding drainage crossings and conveyance channels, (8) adding wasteways to allow

18   for releases during flood events, (9) adding passive spillways for use during flood events, and (10)

19   installing detention ponds at the largest pour points (points where stormwaters “pour” into the Canal).

20          62.     With respect to Alternative 4, the Corrective Action Study identified six distinct types

21   of cutoff wall technologies that could be employed including (1) synthetic (vinyl) sheet walls, (2) steel

22   sheet walls, (3) cement-bentonite slurry, (4) soil-cement-bentonite mixed in place, (5) controlled low

23   strength concrete, and (6) HDPE geomembrane.

24          63.     BOR was required by 43 C.F.R.     § 46.230 to “collaborate to the fullest extent possible
25   with all cooperating agencies concerning those issues relating to their jurisdiction” during the

26   development of the EIS including working with said agencies to “[a]rrange for the collection and/or

27   assembly of necessary resource, environmental, social, economic, and institutional data.”

28
               Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 9 of 17




     1            64.      During its meetings with BOR, Femley repeatedly reiterated its request that BOR use

 2        the DRI ground water model to evaluate the significance and magnitude of the impacts that various

 3        alternatives will have on the local aquifer.

 4                65.      Despite F emley’s repeated requests to do so, BOR never employed the DRI ground

 5        water model to study the impacts of any of the alternatives being considered.

 6                66.      BOR also failed to collaborate with Fernley on the collection of social and economic

 7       data related to the effects the proposed alternatives might have on the City, its businesses, and its

 8       residents as required by federal regulations.

 9                67.      Just after the publication of the Corrective Actions Study, on or about August 31, 2017,

10       the Secretary of Interior issued Order 3355 directing all Interior agencies, including Reclamation, to

11       implement streamlined NEPA procedures.

12                68.      Order 3355 set an arbitrary one-year deadline on agencies to complete the ElS process.

13                69.      After the issuance of Order 3355, BOR stopped holding cooperating agency and

14       stakeholder meetings to discuss or evaluate alternatives or review drafts of EIS sections.

15                70.      Anticipating the imminent issuance of a draft EIS, and due to BOR’s refusal to use the

16       DRI ground water model to evaluate the impacts of lining the Canal, in F all 2018 F ernley

17       commissioned Dr. Greg Pohll, one of the original developers of the DRI ground water model, to run

18       model simulations to determine the scope and magnitude of the effects that a canal lining would have

19       on the aquifer.

20                71.      The model simulations run by Dr. PohIl indicate that lining the Truckee Canal could

21       have disastrous impacts on water users in the basin including: (1) groundwater levels declining more

22       than 90 feet over a 40-year period, (2) groundwater levels in Fernley municipal wells declining

23       precipitously, and (3) over 13% of domestic wells in Femley failing within the first year after

24       construction and over 71% to failing over a 40-year period.

25                72.      On or about December 2018, BOR sent cooperating agencies an “administrative” draft

26       EIS to review.

27       /1/

28


                                                              0
       Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 10 of 17




 1           73.     The administrative draft EIS evaluated only four action alternatives each of which was

 2   merely a minor variation on the canal lining concept.

 3           74.     Despite the fact that both the 2013 Planning Study and the 2017 Corrective Action Study

 4   identified numerous non-lining alternatives that should have been considered and evaluated in the ElS,

 5   the administrative draft EIS did not include even a single non-lining alternative, other than the no-

 6   action alternative, such as reconstruction of Canal embankments or the installation of cutoff walls.

 7           75.    The administrative draft ElS also failed to include any comprehensive study or analysis

 8   quantifying the magnitude of impacts that the identified alternatives would have on the ground water

 9   resources in Femley.

10           76.    Finally, the administrative draft EIS contained no discussion of potential mitigation

11   measures that BOR could implement to lessen or avoid the impacts to the ground water aquifer.

12           77.    Due to its cooperating agency agreement with BOR, Femley was prohibited from

13   publicly sharing the administrative draft EIS with members of the public.

14           7$.    For more than a year between December 2018 and February 2020, BOR went dark,

15   providing no further information and requesting no additional input about the development of the ElS.

16          79.     On or about March 6, 2020, BOR publicly released its draft EIS.

17          80.     The draft EIS was substantially similar to the administrative draft ElS with the exception

18   of adding a fifth action alternative which was just another slight variation of the canal lining concept.

19          81.     The fifth action alternative was identified in the draft EIS as the preferred alternative.

20          82.     Like the administrative draft EIS, the public draft EIS contained no non-lining

21   alternatives other than the no-action alternative, no analysis quantifying the impacts of the alternatives

22   on the ground water aquifer, and no analysis of mitigation measures that BOR could undertake to lessen

23   or avoid such impacts.

24          83.     In its notice of the publication of the draft EIS, BOR provided only the minimum

25   required 45 days for the public to evaluate the draft EIS and provide comments.

26          84.     At the time the draft EIS was issued, the COVID- 19 pandemic had just begun.

27

28


                                                        _1 fl_
            Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 11 of 17




     1            85.    On or about March 12, 2020, just six days after the draft EIS was published, Nevada

     2    Governor Steve Sisolak issued an emergency order prohibiting all non-essential business and

     3   government functions, shutting downs all schools, libraries, and other public buildings, and prohibiting

     4   public gatherings.

     5           $6.     Despite the onset of the state of emergency, BOR refused all requests to extend the

     6   public comment period to allow the public an opportunity to properly evaluate and provide comments

     7   onthedraftElS.

 8               87.     On or about April 20, 2020, Femley submitted numerous written comments to BOR

 9       outlining significant deficiencies in the draft EIS particularly with respect to the failure to fully analyze

10       the effects the proposed alternative will have on Femley’s aquifer.

11               $8.     F emley included in its comments a copy of the model simulation report authored by Dr.

12       Greg Pohll and once again requested that BOR use the DRI model to fully analyze the impacts of each

13       project alternative.

14               89.     In September 2020, BOR issued and published its final EIS.

15               90.     Like the draft EIS, the final EIS did not include any non-lining action alternatives, failed

16       to fully analyze the impacts that the preferred alternative will have on ground water resources in

17       Fernley, and failed to include any discussion or evaluation of mitigation measures that BOR could take

18       to lessen or eliminate such impacts.

19               91.     After BOR issued the final EIS, F emley made several attempts to contact decision

20       makers within the BOR and the Department of Interior to request that they either (1) withhold the

21       Record of Decision until the deficiencies in the EIS are addressed, or(2) place conditions on the Record

22       of Decision requiring BOR to analyze and implement mitigation measures to limit the impacts of the

23       project on the ground water aquifer.

24               92.    Fernley’s efforts were unsuccessful and on or about December 15, 2020, Defendant

25       Ernest A. Conant, in his capacity as BOR Regional Director, executed the Record of Decision adopting

26       Alternative 5 as the preferred alternative.

27

28


                                                             _I 1_
           Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 12 of 17




     1           93.        The December 15, 2020 Record of Decision is the final administrative action in this

 2       matter and Fernley has fully exhausted all administrative remedies to seek an amicable resolution of

 3       its issues.

 4                                              FIRST CLAIM FOR RELIEF

 5                                    (Violations of National Environmental Policy Act)

 6               94.        Plaintiff incorporates by reference each and every allegation set forth in the preceding

 7       paragraphs.

 $               95.        The National Environmental Policy Act (“NEPA”) mandates a federal agency to “study,

 9       develop, and describe appropriate alternatives to recommended courses of action in any proposal which

10       involves unresolved conflicts concerning alternative uses of available resources.” 43 U.S.C.        § 4332(e).
11               96.        As described above, the proposed lining of the Truckee Canal is a project which

12       involves an unresolved conflict regarding alternative uses of available resources.

13               97.        Under the regulations implementing NEPA an agency must rigorously explore and

14       evaluate all reasonable alternatives to the proposed action. 40 C.F.R.     §   1502.14.
15               98.     Under the regulations implementing NEPA, an EIS must include, among other things,

16       a discussion of: (1) the direct effects of the project and their sign fl cance, (2) possible conflicts between

17       the proposed action and the objectives of local land use plans and policies, (3) the environmental effects

18       of each alternative, and (4) means to mitigate each identified adverse impact. 40 C.F.R.       §   1502.16.
19               99.     These regulations have been interpreted a requiring an agency to “consider every

20       significant aspect of the environmental effect of a proposed action” and take a “hard look” at the

21       environmental consequences. Ctr. for Biological Diversity v. US. Forest Serv., 349 F.3d 1157, 1166

22       (9th Cir. 2003).

23               100.   The “hard look” at environmental consequences required by the NEPA regulations must

24       be done “objectively and in good faith, not as an exercise in form over substance, and not as a

25       subterfuge designed to rationalize a decision already made.” W. Watersheds Project v. Kraaenbrink,

26       632 F.3d 472, 490 (9th Cir. 2011).

27

28


                                                              _1   _
       Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 13 of 17




 1           101.    BOR failed to include or evaluate as alternatives in the ElS reasonable, non-lining

 2   means of repairing the Truckee Canal that were previously identified in its own 2013 Planning Study

 3   and 2017 Corrective Action study, as well as other viable alternative proposals suggested by

 4   stakeholders and commentors throughout the process, including, without limitation, embankment

 5   reconstruction, installation of cutoff walls, continuation of current stage restrictions, and various

 6   combinations of these alternatives

 7           102.    The EIS prepared by BOR failed to include any discussion or analysis of the significance

 8   of the impacts the proposed project will have on ground water supplies within the F emley area.

 9           103.    The EIS prepared by BOR failed to identify possible conflicts between the proposed

10   action and the objectives of Fernley’s land-use, parks, and utility master plans, in particular the effects

11   that eliminating the primary source of recharge to ground water in the basin will have on existing and

12   future development.

13           104.    The EIS prepared by BOR failed to discuss and evaluate the scope and magnitude of the

14   environmental effects of each alternative including, without limitation, a discussion of the estimated

15   decline in ground water levels in the basin and the effect that such declines will have on existing

16   municipal, commercial, industrial, and domestic wells in the basin.

17           105.    The ElS prepared by BOR failed to identify or discuss mitigation measures that BOR

18   could implement within its project to mitigate the adverse effects of the proposed alternative on ground

19   water levels in the basin.

20           106.   Despite repeated pleas from a cooperating agency to do so, BOR failed to use the best-

21   available science to evaluating the environmental impacts of the proposed alternatives, in particular the

22   ground water model developed by DRI for the Fernley basin.

23           107.   BOR’s failure to use the DRI ground water model, a model that it helped fund the

24   development of, violated 40 C.F.R.   § 1502.23’s requirement that an agency “shall make use of reliable
25   existing data and resources” including “statistical models.”

26           108.   BOR failed to “[m]ake diligent efforts to involve the pitbtic in preparing and

27   implementing their NEPA procedures” (40 C.F.R.       § 1506.6(a)) when it refused reasonable requests to
28


                                                        _1   _
               Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 14 of 17




     1   extend the 45-day deadline for the public to provide comments on the draft EIS despite the fact that

 2       during most of the 45-day comment period the State of Nevada was under emergency lockdown

 3       restrictions and stay-at-home orders as a result of the COVID- 19 pandemic.

 4       III

 5                                           SECOND CLAIM FOR RELIEF

 6                                    (Violations of Administrative Procedures Act)

 7                 109.   Plaintiff incorporates by reference each and every allegation set forth in the preceding

 8       paragraphs.

 9                 110.   The Administrative Procedures Act (“APA”) prohibits agency decisions that are

10       arbitrary, capricious, an abuse of discretion, not in accordance with law, unsupported by substantial

11       evidence, or unwarranted by the facts. 5 U.S.C.    § 706(2).
12                 111.   BOR’s December 15, 2020 Record of Decision adopting the EIS’s preferred alternative

13       was arbitrary, capricious, an abuse of discretion, and not in accordance with law because it was based

14       on a flawed and insufficient analysis of reasonable alternatives, did not include a discussion of potential

15       mitigation measures, and failed to fuiiy analyze the significance and magnitude of potential

16       environmental impacts.

17                 112.   BOR’s December 15, 2020 Record of Decision adopting the EIS’s preferred alternative

18       was unsupported by substantial evidence and unwarranted by the facts because the ElS failed to use

19       the best available science to evaluate potential environmental impacts of the proposed project and

20       ignored facts and data provided by cooperating agencies and other stakeholders.

21                                            THIRD CLAIM FOR RELIEF

22                                 (Declaratory Relief— Fernley’s Right to Recharge)

23                113.    Plaintiff incorporates by reference each and every allegation set forth in the preceding

24       paragraphs.

25                114.    Appendix F of the EIS contains copies of legal correspondence between BOR and

26       Femley in which F ernley asserts a right to continued recharge from the Truckee Canal and BOR rejects

27       Femley’s claims.

28


                                                             1 zt
           Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 15 of 17




     1           115.    BOR’s rejection of F emley’s claims formed the basis for BOR’s failure to adequately
 2       evaluate impacts to the ground water aquifer from the proposed project or include any discussion of

 3       mitigation measures within the EIS. Accordingly, the question of F emley’s right to continued recharge

 4       from the canal is integral to the Court’s determination of the sufficiency of the EIS.

 5               116.    Femley has a right to continued recharge from the Truckee Canal under the implied

 6       dedication doctrine (Well on Water Rights (3d Ed.) vol. 1    § 60) because: (1) BOR artificially changed
 7       the course of a portion of the Tmckee River when It constructed the Truckee Canal, (2) at the time of

 8       its construction the Truckee Canal was intended to be a permanent feature, (3) the Truckee Canal has

 9       remained in existence and provided recharge to the Femley ground water aquifer for more than 115

10       years, and (4) the Femley community was established alongside the canal and has grown up in reliance

11       on the ground water recharge provided by the Truckee Canal.

12               117.    Femley has a right to continued recharge from the Truckee Canal under the doctrine

13       enunciated in Nevada v. US., 463 U.S. 110, 113 (1983) because (1) Claim 3 water was diverted into

14       the Truckee Canal for the specific purpose of providing water to support the growth and development

15       of towns and cities within the Newlands Project, (2) the beneficial ownership of Claim 3 water rights

16       within the Newlands Project is vested in the actual parties who appropriated and placed the water from

17       the project to beneficial use, and (3) Femley and other ground water users in the basin, including

18       domestic well owners, have legally appropriated and placed to beneficial use the seepage water from

19       the Truckee Canal thereby establishing a right to said water.

20               118.    Femley has a right to continued recharge from the Truckee Canal under the public use

21       doctrine because (1) the seepage conditions have continued for a long time (115 years), (2) Femley

22       placed the seepage water to a bona fide public use when it appropriated said water in accordance with

23       Nevada law, and (3) BOR acquiesced in F ernley’s use of the seepage water and never challenged or

24       contested such use.

25               119.   Femley has a right to continued recharge from the Truckee Canal because it
26       appropriated said water only afier the water had commingled with the waters in the natural water table

27       and thus had lost its identity as separately owned irrigation water.

28


                                                            _1   c_
           Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 16 of 17




     1              120.   Femley has a right to continued recharge from the Truckee Canal because it is water

     2   that was abandoned by BOR.

     3           121.      F emley has a right to continued recharge from the Truckee Canal under the doctrine of

 4       equitable estoppel because: (1) BOR diverted the water into an artificial channel, (2) allowed the

 5       channel to remain in its condition for an extensive period of time (115 years), and (3) Femley relied on

 6       the permanency of the Truckee Canal when it appropriated the seepage via state issued ground water

 7       permits.

 8               122.      Femley has a right to continued recharge from the Truckee Canal under the doctrine of

 9       detrimental reliance because: (1) BOR knew, or should have known, that Femley’s ground water

10       permits were issued by the State Engineer in reliance on continued recharge from the Truckee Canal

11       and based on studies and reports prepared by a sister agency    —   the USGS, (2) BOR never contested or

12       objected to Femley’s appropriations of the seepage water, (3) Femley expended substantial sums of

13       money constructing its municipal water infrastructure, including a $40 million state-of-the-art water

14       treatment facility, in reliance on the continued recharge, and (4) Fernley will suffer a serious injustice

15       if BOR is allowed to cut off a significant portion of its water supply.

16                                            FOURTH CLAIM FOR RELIEF

17                                                        (Nuisance)

18               123.      Plaintiff incorporates by reference each and every allegation set forth in the preceding

19       paragraphs.

20              124.       BOR’s proposed project represents a significant change in the manner in which BOR

21       has operated the Truckee Canal for more than 115 years.

22              125.       BOR’s proposed project will intentionally interfere with Femley and its citizen’s use

23       and enjoyment of their property by causing water levels to drop and wells to fail.

24              126.       BOR’s interference with Femley and its citizen’s use and enjoyment of their property

25       is substantial and unreasonable because the drying up of water supply wells within the city will cause

26       a public health and safety crisis insofar as many property owners have no alternative means to supply

27

28


                                                             -16-
           Case 3:21-cv-00119-MMD-CLB Document 1 Filed 03/10/21 Page 17 of 17




     1   water to their homes and the City lacks the funding or ability to extend its municipal water supply

     2   infrastructure to those properties.

     3                                         PRAYERS FOR RELIEF
     4          WHEREFORE, Plaintiff prays that this Court issue a decree and order for the following relief:

     5           1.     An order enjoining and restraining BOR from beginning or continuing any work

     6                  whatsoever on the proposed Truckee Canal Extraordinary Maintenance Project, or any

     7                  other major alteration or modification of the Truckee Canal which would reduce or

     8                  eliminate recharge from the Canal to the ground water aquifer.

     9          2.      A declaratory judgment that BOR’s December 15, 2020 Record of Decision to proceed

10                      with the preferred alternative for the Truckee Canal Extraordinary Maintenance Project

11                      violates NEPA and its implementing regulations and is arbitrary, capricious, an abuse

12                      of discretion, not in accordance with applicable laws and regulations, unsupported by

13                      substantial evidence, and unwarranted by the facts, for the reasons stated herein.

14               3.     An order rescinding the ROD and FEIS for the Trnckee Canal Extraordinary

15                      Maintenance Project because the preparations and issuance of the EIS did not meet the

16                      requirements of NEPA or its implementing regulations for the reasons stated herein.

17              4.      A declaratory judgement recognizing and affirming Femley’s right to continued

18                      recharge from the Truckee Canal.

19              5.      For such other relief as the Court may deem just and proper.

20
         Dated: March         2021
21

22

23
                                                                  DKVIrJH. RIG13ON, ESQ.
24                                                                Nevada State Bar No. 13567
                                                                  PAUL G. TAGGART, ESQ.
25
                                                                  Nevada State Bar No. 6136
26                                                                Attorneys for City of Femley

27

28


                                                           -17-
